Appeal, insofar as taken from the Appellate Division order dismissing plaintiffs appeal to that Court, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question and, insofar as taken from the Appellate Division order denying plaintiffs motion for permission to proceed as a poor person, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that order does not finally determine the action within the meaning of the Constitution.